Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: in line 12, --extending-- should be inserted before “along” in order to more clearly convey how the second lumen sidewall is along the first lumen sidewall.  An alternative amendment may be made so long as the clarity is improved accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2, 4, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 6,152,909) in view of Tahara et al. (US 2013/0090632).
Regarding claim 2, Bagaoisan et al., in Applicant’s field of endeavor (Abstract of Bagaoisan et al.), disclose a vascular interventional catheter (Figure 5) comprising: a catheter body (36) extending between a catheter proximal end and a catheter distal end, the proximal end (32) configured for coupling with a vacuum source (col. 8, lines 47-50), the catheter body includes: a first lumen sidewall (formed by 36) surrounding a first lumen (42; Figures 6-7B), the first lumen sidewall extends between the catheter proximal and distal ends (evident from Figures 5-7B); a second lumen sidewall (forming lumen 40 - Figure 7B) surrounding a second lumen (40) , the second lumen sidewall and the second lumen are proximate the catheter distal end and remote from the catheter proximal end (evident from Figure 5), the second lumen sidewall (extending) along the first lumen sidewall (evident from Figures 5-7B); and a tapered distal tip (beveled distal end of 36/38 - Figure 5), wherein the tapered distal tip includes a distal tip opening in communication with the first lumen (evident from col. 15, line 34 to col. 16, line 16).  
Bagaoisan et al. disclose that the first lumen sidewall can have a distal multi-filar coil structure (noting that “distal multi-filar coil structure” does not inherently require a proximal end of the coil to be distal to any portion of the first lumen sidewall) along its length including the distal end and having regions of different density for varying the flexibility (col. 9, line 25 to col. 10, line 5).  However, Bagaoisan et al. fail to disclose the distal multi-filar coil structure includes rectangular coil wire cross sections having rectangular edges in intimate contact with adjacent rectangular edges of other rectangular coil wire cross sections.
Tahara et al., also in Applicant’s field of aspiration catheters (¶[0002] of Tahara et al.) teach that a rectangular coil (103; Figure 1) used to reinforce a catheter can be tightly wound or wound with spaces 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Tahara et al. to have provided the distal multi-filar coil structure of Bagaoisan et al. with a rectangular cross section and with at least portions having rectangular edges in intimate contact as claimed in order to adjust the flexibility of the catheter along its length.
Regarding claim 4, the second lumen sidewall terminates along the first lumen sidewall distally relative to the catheter proximal end (evident from Figure 5 of Bagaoisan et al.).  
Regarding claim 5, the second lumen of the second lumen sidewall is configured for reception of a guidewire rail (col. 8, lines 55-59 of Bagaoisan et al.).  
Regarding claim 7, the first lumen sidewall of Bagaoisan et al. includes a proximal opening (34) in communication with a luer adapter (32; Figure 5).  
Regarding claim 8, an angle of the distal tip opening corresponds with the taper of the tapered distal tip (evident from Figure 5 of Bagaoisan et al.).
Regarding claim 9, Tahara et al. teach that the coil structure can make up 37 percent of the diameter (“Example 1”; (0.25mm+0.25mm)/1.35mm; as claimed cross-sectional composition can be defined in numerous ways).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Tahara et al. to have provided the coil of Bagaoisan et al. so that it makes up about 37 percent of the diameter at a given cross-section since Tahara et al. effectively teach by example that this composition is suitable for reinforcing an aspiration catheter.
Regarding claim 10, the intimate contact between the rectangular edges includes an intimate wire matrix of filars of the distal multi-filar coil structure  (the contacting edges provided in view of Tahara et al. would form a structure similar to that shown in Applicant’s Figure 4).  
Regarding claim 11, the distal multi-filar coil structure includes one or more filars each having a polymer coating (col. 9, line 25 to col. 10, line 5 of Bagaoisan et al.).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 12-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eric Rosen at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771